Citation Nr: 0603008	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for major depressive disorder with post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 
26, 1998 for the grant of a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico. The veteran filed a timely appeal from the RO's 
adverse determinations.

The procedural history of this case is quite complex, 
involving numerous RO rating decisions, a Board decision 
dated in October 1994, a Joint Motion for Remand by the 
parties filed in November 1995, an order issued in November 
1995 by the United States Court of Appeals for Veterans 
Claims (Court), which vacated the Board's October 1994 
decision and remanded the veteran's claim to the Board for 
readjudication, and four subsequent Board remands dated in 
March 1996, June 1997, March 1998, and March 2001. 

In March 2003, the Board continued to deny the veteran's 
claims.  He again appealed the Board's decision to the Court.  
In a May 2004 order, the Court granted the parties' Joint 
Motion to vacate and remand the Board's March 2003 decision.  
Pursuant to the actions requested in the Joint Motion, the 
issues were again remanded to the Board.


FINDINGS OF FACT

1.  With consideration of the doctrine of reasonable doubt, 
the veteran's major depressive disorder with PTSD is found to 
affect his industrial and social adaptability to such an 
extent that he has total occupational and social impairment.

2.  The veteran's claim for an effective date earlier than 
November 26, 1998, for a TDIU award is now moot.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a schedular evaluation of 100 percent 
for major depressive disorder with PTSD are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.130, Diagnostic Codes 9411 and 9434 (2005); 38 C.F.R. § 
4.132, Diagnostic Codes 9405 and 9411 (1996).

2.  With respect to the veteran's claim for an effective date 
earlier than November 26, 1998, for TDIU, there is no 
remaining case or controversy over which the Board has 
jurisdiction, and that issue is denied as moot.  38 U.S.C.A. 
§ 5110 (West 2002).  38 C.F.R. §§ 3.340, 3.341(a), 3.400, 
4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable in this case.  The VCAA and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and also includes new notification provisions.  

In view of the favorable action in this case, any deviation 
in the execution of the VCAA requirements by the RO 
constitutes harmless error, and does not prohibit 
consideration of this matter on the merits.  

II.  Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's major depressive disorder, with PTSD, has been 
assigned a single 70 percent evaluation under the general 
rating criteria for evaluating psychiatric disorders.  
However, those criteria were amended, effective November 7, 
1996, during the pendency of his claim and appeal.  

Under the general rating formula in effect prior to November 
7, 1996, a 70 percent evaluation for psychoneurotic 
disorders, to include major depressive disorder (Diagnostic 
Code 9405) and PTSD (DC 9411), is warranted for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 (1996).  A 100 percent 
evaluation may be assigned under the above rating criteria as 
long as the veteran meets one of three listed criteria: total 
isolation; gross repudiation of reality; and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Codes 
9405, 9411 (1996); Johnson v. Brown, 7 Vet. App. 95, 96 
(1994).

Pursuant to the current regulations, a mental disorder shall 
be evaluated based upon all the evidence of record that bears 
on occupational and social impairment, rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a) (2005).

Under the new general rating formula, a 70 percent evaluation 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9434 and 9411 
(2005).

III.  Factual Background

Evidence relevant to the severity of the veteran's service-
connected psychiatric disorder includes both VA and private 
treatment notes and examination reports from 1991 to the 
present.  Early medical evidence indicates that the veteran's 
service-connected psychiatric disorder was of rather slight 
severity.  Following a VA psychiatric examination in May 
1991, the examiner rendered an Axis I diagnosis of mild 
dysthymia, and assigned a Global Assessment of Functioning 
(GAF) score of 70.  He commented that the veteran had very 
little functional impairment.  Similarly, following a VA 
examination in July 1992, the examiner rendered an Axis I 
diagnosis of adjustment disorder with depressed mood, and an 
Axis II diagnosis of personality disorder, not otherwise 
specified.  A GAF of 75 was assigned, and the examiner 
commented that the veteran appeared to be reacting normally 
to the stress of his current social situation.  There was no 
psychopathology noted that would account for a significant 
Axis I diagnosis.

The veteran again underwent a VA examination in October 1996, 
following which the examiner rendered an Axis I diagnosis of 
major depression and assigned a GAF scoreof 60.  The examiner 
commented that the veteran described some moderate symptoms 
consistent with major recurrent depressive disorder, in 
partial remission.  The veteran did not only perform 
adequately in his job as a dispatcher, but also participated 
with his family, for example, accompanying his children to 
sports games and practices and sometimes assisting the coach, 
although without a formal role as an assistant coach.  The 
veteran had limited activities and contacts outside of family 
and work.

At the time of a July 1997 VA psychiatric examination, the 
examiner stated that the veteran's major depressive disorder 
greatly affected his ability to function occupationally, and 
also had a major impact on his social functioning.  He stated 
that he found no justification for a diagnosis of a 
personality disorder.  The final Axis I diagnosis was of 
major depression, recurrent, severe, without psychotic 
features.  A GAF of 45 was assigned, which the examiner 
stated was due to symptoms including constant thoughts of 
death and suicidal ideation, anhedonia, and many 
neurovegetative symptoms of depression.  He further stated 
that the veteran had serious impairment in both his social 
and occupational functioning, noting that the veteran was 
about to lose his job at the Postal Service and his marriage 
and interpersonal life were severely strained.

Also of record is a statement from the veteran's treating 
psychologist, dated in May 1999.  In this statement, the 
psychologist offered her opinions as to the causes of the 
veteran's chronic unemployability, discussing each period of 
employment since his discharge from the military.  She 
indicated that the veteran first worked for an uncle who was 
in the freight business, but the smell of diesel fuel was a 
stimulus that triggered his PTSD.  He then tried a number of 
odd jobs, including working for a bookkeeping or accounting 
firm, but his interpersonal relationships were so severely 
compromised by paranoid thinking that he was unable to 
function adequately in that field.

The veteran reportedly then had many employment interviews, 
but his lack of trust and paranoia about people would make 
him stand out like a sore thumb in the interview process.  He 
later worked for the Corporation Commission, then the 
Department of Public Safety as an internal auditor.  However, 
he showed a lot of paranoid ideation about exactly what 
happened in that job, and after realizing that there was a 
narcotics investigation going on his paranoia became even 
worse.  Because of these intense paranoid feelings and his 
perception that he was being used, he resigned that position.  
The psychologist also indicated that the veteran attempted to 
work in a vending machine business, but she was not able to 
obtain much detail about what happened in this position.  He 
then worked at a local store selling kitchen items, but also 
had paranoid ideas about that boss and that he was being 
mistreated.  He was eventually fired.

The veteran's most recent position was at the U.S. Postal 
Service.  The psychologist again noted that there was more 
paranoia involved around his hiring.  He originally worked as 
a clerk, but was too irritable and high-strung to work within 
the confines of an office, and had a hard time dealing with 
the public and co-workers, so he became a mail carrier.  He 
was also very suspicious of his bosses and felt that they 
were watching him.  They complained about his difficulties 
with learning routes and his slowness in sorting mail.  
Eventually his supervisors told him that if he did not speed 
up and become more efficient he would be fired, which only 
served to heighten his paranoia.  The psychologist noted that 
the veteran tried to get into management, but became very 
confrontational during the oral interview, and became very 
paranoid about what an interviewer on the panel might have 
said to the other interviewers, either before he came in or 
after he left the room.  This interview occurred around the 
time that VA sent someone to do a site audit of his jobs, 
causing him to become very paranoid about what they were 
going to say about him.

The psychologist concluded that the veteran's paranoia and 
his impaired interpersonal relationships interfered with his 
functioning in every job that he had attempted in the past 8 
years.  She opined that his employment handicap had caused 
him difficulties across a wide variety of occupations, and 
made it impossible for him to engage in substantial and 
gainful employment.

In a subsequent statement to the veteran's attorney dated in 
April 2001, the psychologist recounted the veteran's history 
of mental illness, focusing primarily on in-service 
complaints and treatment.  She did note that after discharge 
the veteran had held approximately 14 jobs within 7 years, 
and that once he was discharged, he received no mental health 
treatment until April 1998.  She estimated that the veteran's 
GAF score at the time of discharge was 35, but did not 
specify the psychiatric disorder(s) that caused this 
decreased level of functioning.

In October 2001, the veteran underwent another VA 
examination.  At that time, the examiner indicated that he 
had reviewed the veteran's medical records and entire claims 
file prior to conducting his examination.  In addressing the 
veteran's work history, the examiner commented that the 
veteran had about ten jobs since his discharge from the 
service in 1991, working for the Post Office, the state and 
in other positions.  He stated that he has only been fired 
from one of those jobs and the others he quit mostly due to 
interpersonal conflicts with bosses and co-workers.  He also 
had trouble feeling paranoid about the intentions and 
motivations of those around him in a work setting.  The 
veteran has been married once and divorced in 1999, and has 
two children.  He reported that he lived alone and had a 
restricted social life.

On mental status examination, the veteran was neatly dressed 
and groomed.  He was anxious and somewhat dysphoric, but 
pleasant and cooperative.  He was alert and oriented to all 
four spheres, his speech was normal, his affect and mood were 
both somewhat anxious and dysphoric, and his thought 
processes were linear, logical, and goal-oriented.  Thought 
content was unremarkable, with no psychotic symptoms and no 
suicidal or homicidal ideation.  His cognition was intact, 
and his memory and concentration were both good.  Abstract 
abilities and judgment were good, although insight was 
limited.

Following this examination, the examiner stated that the 
veteran described symptoms consistent with a diagnosis of 
chronic depression, but did not state a stressor sufficient 
to make a diagnosis of PTSD.  He noted that his predominant 
complaint, which appeared to be most responsible for his poor 
occupational and social functioning, was vague paranoid 
ideations of non-delusional proportion, most consistent with 
the diagnosis of paranoid personality disorder.  The final 
Axis I diagnosis was of major depressive disorder, recurrent 
and moderately severe, and the final Axis II diagnosis was of 
paranoid personality disorder.  A GAF score of 50 was 
assigned.

In February 2002, the veteran's treating psychologist 
submitted a second statement in which she again detailed the 
veteran's work history, and opined that the veteran was 
unable to obtain or retain average civilian employment due to 
his service-connected disability.  She again described his 
problems dealing with members of the public and co-workers, 
and concluded her opinion with the observation that whenever 
there were problems on the job, the veteran questioned 
authority and/or would become highly paranoid.

In April 2002, the VA examiner who conducted the October 2001 
VA psychiatric examination submitted an addendum to his 
earlier report.  The addendum was in response to a letter 
from the veteran's attorney seeking clarification of the 
extent to which the veteran's long history of marginal 
employment was due to his service-connected depressive 
disorder versus his established diagnosis of paranoid 
personality disorder.  In response, the examiner opined that, 
based on his previous examination of the veteran and review 
of the claims file, the veteran's history of employment 
difficulties was largely due to his paranoid personality 
disorder rather than his service-connected depressive 
disorder.

In June 2002, the veteran's treating psychologist submitted a 
brief statement in which she indicated that the veteran had 
been under her care since April 1998 for treatment of PTSD 
and major depression.  She stated that his GAF score had 
never been better than 45 in the four years that she had 
treated him.

Also of record is a private psychological evaluation summary 
dated in October 2002 from a clinical psychologist in private 
practice.  He reported that he had been treating the veteran 
for PTSD since July 2002.  He stated his belief that the 
veteran's PTSD was related to his military experiences, and 
opined that these symptoms had in the past, and continued in 
the present to cause significant negative impact on his 
personal, social, and occupational life.

In December 2004 and June 2005, the Board requested medical 
opinions from the Veterans Health Administration (VHA), 
pursuant to 38 U.S.C.A. § 7109, as to whether the veteran was 
unable to obtain or retain employment due solely to his 
service-connected major depression and PTSD for the time 
period in question.  See 38 U.S.C.A. § 7109(a) (West 2002); 
38 C.F.R. § 20.901 (2005).  VA staff psychiatrists at a VA 
Medical Center reviewed the veteran's medical records.  The 
Board received the expert medical opinions in March and 
August 2005.  

In the first VHA opinion, dated in March 2005,the 
psychiatrist reviewed the veteran's claims file in its 
entirety, and provided a detailed history of service and 
post-service symptoms, and reviewed previous clinical 
findings.  Specifically, the first psychiatrist noted that 
the veteran appeared to have had a difficult time sustaining 
meaningful employment.  The record indicates that he held 14 
jobs from June 1991 to November 1998, at which time he was 
found to be 100 percent disabled by VA.  The psychiatrist 
concluded that the veteran, more likely than not, met the 
criteria for diagnoses of major depressive disorder and PTSD 
during that time.  She also noted that evaluations from 1991 
to 1998 describe symptoms including depressed mood, 
anhedonia, insomnia, anger, irritability, low self esteem, 
and suicidal ideation.  The veteran was diagnosed with mood 
disorders of increasing severity over the years and, 
according to an evaluation in 1996, made five suicide 
attempts since 1992.  A private assessment in 1998 described 
many severe symptoms of depression and PTSD.  Moreover, the 
results of objective testing were also consistent with severe 
depression and PTSD.  Psychological testing by private and VA 
doctors in the late 1990s showed the veteran scored high on 
various depression and PTSD scales.  For example he scored 
128 on the Mississippi Scale for Combat-Related PTSD, and a 
score of 107 or above is generally consistent with PTSD.

The psychiatrist concluded that the veteran also more likely 
than not suffered from personality disorder with paranoid 
traits.  She noted that there were frequent references to 
personality pathology as early as 1991.  Subsequent diagnoses 
of personality disorder were made in 1992, 1996, 1998, and 
2001 by both VA and private physicians.  In addition, there 
is descriptive evidence throughout the record of an enduring 
pattern of cognition and interpersonal relationships that is 
pervasive through all spheres of functioning.  Repeated 
references were made to the veteran's suspiciousness and 
tendencies to interpret others' motives as being malevolent.  
The psychiatrist then concluded that the veteran's degree of 
paranoia and the nature of his paranoid thoughts, which 
border on delusional, are consistent with a personality 
disorder.  However, they were noted to be outside the symptom 
range seen with PTSD and depression. 

She estimated that the veteran's GAF score during this period 
was 45 due to the overall evidence of serious impairment in 
social and occupational functioning due to symptoms, and his 
interpersonal functioning also seemed to be very impaired.  
The veteran's ability to retain employment during this period 
was not likely due solely to major depression and PTSD.  
Although the major depression and PTSD symptoms were a 
contributing factor, the personality disorder with paranoid 
traits was also a contributing factor.  She went on to say 
that the character pathology renders the veteran fragile and 
amplifies the symptoms of depression and PTSD.  Likewise, the 
depression and PTSD symptoms exacerbate the expression of his 
personality problems.  She concluded that it was not possible 
to state with any certainly which of the veteran's 
impairments led to his service occupational dysfunction.  


The VA psychiatrist also opined that the veteran's symptoms 
of depression, with frequent suicidality, anxiety, anger, 
paranoid thinking, inability to interact appropriately with 
others and isolativeness, were severe enough to cause him to 
be unable to retain employment during that period.  She again 
concluded that the severity of these symptoms, and the 
dysfunction that they cause, were due to a combination of his 
service-connected major depression and PTSD, and his 
personality disorder.  

In the second VHA opinion, dated in August 2005, the 
examiner, in pertinent part, concluded that the precise 
diagnosis under the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. 1994 (DSM-IV) was major depression 
and that the veteran's symptoms of dysphoria, inertia, 
anxiety, irritability, anhedonia, social isolation, insomnia, 
anger, feelings of worthlessness, and frequent suicidal 
ideation were well documented during the period of April 1991 
to November 1996.  As a result the veteran was virtually 
isolated in the community (social isolation); experienced 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes including, fantasy and confusion 
(hypervigilance to a significant paranoid degree, intrusive 
thoughts, mistrust of others, avoidance); panic, ( prominent 
anxiety) and explosions of aggressive energy (anger, 
irritability and low frustration tolerance).  These symptoms 
were reported to result in a profound retreat from mature 
behavior so as to render the veteran demonstrably unable to 
obtain or retain employment during the time period in 
question.  

The examiner also the noted that from November 1996 to the 
present the veteran's major depressive disorder resulted in 
occupational and social impairment.  There were persistent 
delusions (hypervigilance to a significant paranoid degree 
with mood congruent referential delusions and gross mistrust 
of others).  There was gross inappropriate behavior (marked 
anger and irritability, avoidance and social isolation 
leading to several job losses and divorce).  There was 
intermittent inability to perform activities of daily living 
(frequent job changes, social isolation, avoidance behavior, 
divorce).  The examiner noted that any disability due to the 
veteran's personality disorder was not considered in 
rendering his opinion.  


IV.  Analysis

The Board notes that there are various psychiatric opinions 
of record to the effect that the veteran is demonstrably 
unable to obtain or retain employment.  However, there is 
some question as to the cause of his interpersonal and 
industrial impairment; that is, how much of his psychiatric 
impairment is due to his service-connected major depressive 
disorder with PTSD and how much is due to non-service-
connected personality disorder.  Indeed, there is some 
question of whether the veteran even has PTSD.  

In other words, there is no clear delineation between 
psychiatric symptomatology which is due to major depressive 
disorder and PTSD, and that which is not.  The VHA 
psychiatrist in March 2005 was unable to differentiate 
between service connected and non-service-connected 
symptomatology, and noted that many of the veteran's symptoms 
were likely attributable to a non-service-connected 
personality disorder.  She opined that the veteran's ability 
to retain employment was not likely due solely to major 
depression with PTSD symptoms.  The psychiatrist also stated 
that the veteran's service-connected symptoms would 
exacerbate his personality disorder and that, in turn, the 
personality disorder amplified the service-connected 
psychiatric symptoms.  She noted that both co-existed and 
impaired his ability to function with people and to interact 
appropriately.  Furthermore, she concluded that it is not 
possible to state with certainty which of the disorders would 
be sufficient to severely impair relationships and 
employability, thereby essentially attributing an equal level 
of disability to each psychiatric disorder.  However, she did 
not indicate that the veteran would be otherwise employable 
absent the personality disorder.  Consequently, the Board 
will consider all of the veteran's symptomatology in 
evaluating the severity of his service-connected psychiatric 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is not possible to separate the effects of a 
non-service-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  


A subsequent VHA examiner in August 2005 essentially 
concluded that from April 1991 to the present the veteran has 
been unable to obtain and maintain gainful, meaningful 
employment due solely to his service-connected major 
depressive disorder.  Specifically, the veteran's 
symptomatology has included depressed mood, anhedonia, 
insomnia, anger, irritability, low self-esteem, suicidal 
ideation, social isolation, prominent anxiety, and low 
frustration tolerance that, for all intents and purposes, 
preclude him from gainful employment.  See e.g., Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels).  The examiner concluded 
that the attitudes of all contacts except the most intimate 
were so adversely affected as to result in the veteran's 
virtual isolation in the community.  

The veteran was also assigned a GAF score of 45, denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social and occupational functioning (e.g., no friends, unable 
to keep a job).  Thus, the veteran's GAF score of 45 
signifies that for purposes of psychiatric treatment and 
evaluation, he is unemployable.  By definition, the GAF scale 
considers psychological, social and occupational functioning 
on a hypothetical continuum of mental health-illness, and 
does not include impairment in functioning due to physical 
(or environmental) limitations.  DSM-IV at 32; 38 C.F.R. § 
4.125 (2005).  Other VA medical records assigned GAF scores 
that ranged from 35 to 75, denoting serious impairment in 
reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood to no more than slight impairment of 
occupational and social functioning.  Id.

In view of the foregoing, including the newly obtained 
medical opinion evidence, it is the Board's conclusion that 
the manifestations and symptoms resulting from the veteran's 
mental disorders are, and have been, so debilitating as to 
render him totally industrially impaired, in that he is 
unable to secure and maintain a substantially gainful 
occupation consistent with his employment and educational 
background.  In addition to the VHA opinions, the Board has 
also considered the

veteran's long and unstable history of marginal employment 
since 1991; his severely impairing symptoms of paranoia, 
depression, and tendency to isolate, and his treating 
psychologist's opinion that paranoia and impaired 
interpersonal relationships caused difficulties across a wide 
variety of occupations and made it impossible for the veteran 
to engage in substantial and gainful employment.  (Although 
earlier examinations referred to the veteran's psychiatric 
symptoms as mild, the Board notes that many of the same 
symptoms experienced more recently were experienced then.)  

While it was not entirely clear in the 1990's what the 
veteran's diagnoses should have been, it has become clearer 
with time that he suffered from both depression and a 
personality disorder, symptoms which could not be separately 
delineated in a manner necessary to assigning a rating for 
one without consideration of the other.  Therefore the Board 
is of the opinion that, keeping the precepts of Mittleider in 
mind, the veteran's symptoms are best represented by the 
criteria for a 100 percent rating.  38 C.F.R. § 4.132, DC 
9411 (1996).  Consequently, the Board finds that, with 
resolution of reasonable doubt in the veteran's favor, this 
award should be made effective from the date service 
connection was made initially effective.  

Having found that a 100 percent rating is warranted under the 
criteria in effect prior to November 7, 1996, the Board 
concludes that further analysis under the new rating criteria 
is not necessary.  Given the totality of the evidence, the 
Board does not find that a lesser rating was warranted for 
any period subsequent to the change in rating criteria.  See 
Fenderson, supra.

V.  Earlier Effective Date for TDIU

A total disability evaluation based on individual 
unemployability (TDIU) may be assigned where the schedular 
rating for service-connected disabilities is less than 100 
percent when it is found that the veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).  




A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

The effective date for an increased rating/TDIU will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. § 3.400(o) (2005).

The veteran submitted an application for TDIU under 38 C.F.R. 
§ 4.16 in March 1999.  He is now, by dint of the present 
decision, above, entitled to a 100 percent schedular 
evaluation, effective from April 16, 1991.  

If a veteran is assigned a 100 percent schedular evaluation 
for a service-connected disability, the veteran is not 
entitled to a TDIU.  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) ("claim for TDIU presupposes that the rating 
for the condition is less than 100 percent"); Holland v. 
Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular 
rating means that a veteran is totally disabled).  
Accordingly, the award of a 100 percent schedular rating for 
service-connected major depressive disorder with PTSD 
effective as of April 16, 1991, to which the veteran is 
entitled by virtue of this decision, precludes the assignment 
of an effective date for a TDIU due to that service-connected 
disability after that date.  Thus, as there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

An increased (100 percent) rating for major depressive 
disorder and PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.

The issue of entitlement to an effective date earlier than 
November 26, 1998, for TDIU is rendered moot by the above 
grant, and is dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


